PER CURIAM.
We deny the petition for writ of habeas corpus filed by petitioner alleging appellate counsel was ineffective in prosecuting the appeal in Camero v. State, 103 So.3d 170 (Fla. 4th DCA 2012), because all five grounds raised here by petitioner lack merit, rendering counsel’s decision to reject these claims as proper for direct appeal effective assistance. See Barwick v. State, 88 So.3d 85, 108 (Fla.2011); Joseph v. State, 125 So.3d 1020 (Fla. 4th DCA 2013); Lamb v. McNeil, 41 So.3d 964, 965 (Fla. 4th DCA 2010), review denied, 55 So.3d 1287 (Fla.2011).

Petition Denied.

WARNER, STEVENSON and TAYLOR, JJ., concur.